Case 21-00571-als11        Doc 15      Filed 04/22/21 Entered 04/22/21 17:43:27           Desc Main
                                      Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT

                               SOUTHERN DISTRICT OF IOWA

 In Re:                                           )   Case No. 21-00571-11
                                                  )
 CYCLE FORCE GROUP, LLC                           )   Chapter 11
                                                  )
          Debtor and Debtor in Possession         )   Hon.
                                                  )
 2105 SE 5th St.                                  )   MOTION FOR ORDER APPROVING
 Ames, IA 50010                                   )   STIPULATION RE: USE OF CASH
                                                  )   COLLATERAL AND PROVIDING
                                                  )   POST-PETITION LIENS
                                                  )   [Bankruptcy Code Section 363, Bankruptcy
 EIN: XX-XXXXXXX                                  )   Rule 4001]
                                                  )
                                                  )   No Hearing Set

          Cycle Force Group, LLC (the “Debtor” or “CFG”), Debtor and Debtor in Possession

 herein, by and through its Proposed General Reorganization Counsel, Jeffrey D. Goetz, Esq.,

 and Krystal R. Mikkilineni, Esq. of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C.,

 respectfully files the instant Motion for Order Approving Stipulation regarding consensual Use

 of Cash Collateral and Providing Post-Petition Liens (the “Stipulation”), filed

 contemporaneously with said Stipulation, and pursuant to section 363 of Title 11 of the United

 States Code (the “Bankruptcy Code”), and Rule 4001 of the Federal Rules of Bankruptcy

 Procedures (the “Bankruptcy Rules”), and would show this Honorable Court as follows:

          Filed contemporaneously with this Motion, the Debtor and Great Western Bank, through

 their respective counsel, have filed a Stipulation for Consensual Use of Cash Collateral (Docket

 Item ).

          The Debtor and Great Western Bank respectfully request the Court enter an Order

 approving the Stipulation between the parties, and for such other and further relief as is just and

 equitable under the circumstances.
Case 21-00571-als11      Doc 15    Filed 04/22/21 Entered 04/22/21 17:43:27      Desc Main
                                  Document      Page 2 of 2



 Dated: April 22, 2021
                                               /s/ Jeffrey D. Goetz
                                               Jeffrey D. Goetz, Esq., AT0002832
                                               Bradshaw, Fowler, Proctor & Fairgrave, P.C.
                                               801 Grand Avenue, Suite 3700
                                               Des Moines, IA 50309-8004
                                               Telephone: (515) 246-5817
                                               Facsimile: (515) 246-5808
                                               goetz.jeffrey@bradshawlaw.com

                                               Proposed General Reorganization Counsel for
                                               Cycle Force Group, LLC, Debtor and Debtor
                                               in Possession
